DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13, 14, 19, 22 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is rejected for depending from claim 13.
Also, claims 14 and 27 recite “advantageously” which is not clear which limitations are advantageous or simply included or not included.
Claim 19 recites “ideally” which is not clear.
These claims recite “preferably” which is not clear if the limitation following “preferably” is included or not.  
The claims will be examined as best understood.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8,10, 12-14, 16-19, 21, 22, 24, 26, 27, 29 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2010/0139192 to Ng et al.
Regarding claim 1, Ng discloses a strut connector (fig. 2: 14) connecting at least two struts (16), the connector having a periphery (of fig. 3B: 46) and a first connecting means (18) for connecting a strut (16).
Regarding claim 2, the means is adjustable (see fig. 3B with left and right side 18s adjusted differently).
Regarding claims 3 and 4, the connector defines a plane (fig. 3B: see dashed line through axis of right side 18), and the connecting means offset at an angle greater than zero (between 15 and 180, [0007]).
Regarding claim 8, the spacing of struts about the periphery is adjustable (fig. 2: see angle K).
Regarding claim 10, the first connecting means is a hoop around the periphery of the connector (fig. 4B: 34 around periphery of 28), the hoop is partly circular in transverse cross section.

Regarding claim 13, claim 13 is rejected for reasons cited in the rejections of claims 10 and 12.
Regarding claim 14, as best understood,  a guide means (fig. 4B: 24) is provided for guiding the connecting elements (34) along the periphery of the connector (28) and the guide means is a track (track area generally at 32 and upper side, fig. 4A) with guide member (arm 34 or body 24 and 26).
Regarding claim 16, a securing means (clamping of 24 and 32, and fastener 25, 30) for securing connecting element (28) to strut connector (18).
Regarding claims 17 and 18, a strut terminates in a second connecting means (fig. 3B: area where 16 joins 18, about where 13 points), the second means being complimentary to the first (at opposite sides).
Regarding claim 19, the second means defines a bore (area 18 fits within, fig. 3B), for engaging the first means (18) and the bore is circular and similar to the circular cross section of the first means (they are similar in that they are circular).
Regarding claim 21, an entry slot (fig. 3B: see unlabeled component between 16 and 18) is in the second connecting means (bore of 16).
Regarding claim 22, the entry slot in the second connecting means accommodates a part of the strut connector (18), pivoting between connecting means is also enabled.
Regarding claim 24, a second securing means is provided (unnumbered component between 18 and 16, fig. 3B.  Also may be construed as portion 20 in fig. 3A).

Regarding claim 27, the periphery of the strut is circular (12)
Regarding claim 29, the strut connector comprises a disc member (fig. 3B: 44).
Regarding claim 32, the struts are connected at opposite ends to second connecting means to respective strut connectors (see array in fig. 7).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.

/BASIL S KATCHEVES/           Primary Examiner, Art Unit 3633